Claimant has appealed from a decision of Workmen’s Compensation Board disallowing a claim for death benefits on the ground that decedent did not sustain an accident within the meaning of the Workmen’s Compensation Law. Decedent, fifty-six years of age, was employed as a lining operator on a sewing machine at employer’s place of business on the fourth *1126floor of a building in Brooklyn, New York. Though the building had a freight elevator, there was no passenger elevator service for employees. Decedent was found dead on the stairs between the third and fourth floors of the building about ten or fifteen minutes before his day’s work was to begin. He had not yet arrived at his place of employment. No one there saw him alive that morning. His son-in-law advised the medical examiner that decedent had complained of chest pains and had taken home remedies to relieve his distress, but had refused to see a physician. The son-in-law objected to an autopsy and none was had. Pills were found in decedent’s clothing, which co-workers assumed were for his heart. The medical examiner certified death as due to coronary sclerosis. There was substantial concurrence in the medical testimony that decedent did suffer from coronary sclerosis. Two medical witnesses found no causal connection between the walking to work and the death. Claimant’s medical witness identified the coronary sclerosis as an underlying pathology rather than the cause of death, which he ascribed to an acute myocardial infarction resulting from the exertion of climbing the stairs. The board found death due to coronary sclerosis and that the evidence failed to establish an accident within the meaning of the law. Decision unanimously affirmed, without costs. Present — Poster, P. J., Bergan, Coon, Halpem and Imrie, JJ.